Exhibit 10.2

 

CONSENT AND FOURTH AMENDMENT TO SECOND
LIEN TERM LOAN AGREEMENT

 

This CONSENT AND FOURTH AMENDMENT TO SECOND LIEN TERM LOAN AGREEMENT (this
“Amendment”), dated as of May 15, 2013, is by and among EUREKA HUNTER PIPELINE,
LLC, a Delaware limited liability company (the “Borrower”), PENNANTPARK
INVESTMENT CORPORATION, a Maryland corporation (“PennantPark”) and the other
financial institutions party hereto (together with PennantPark, the “Lenders”).

 

WHEREAS, the Borrower and the Lenders are parties to that certain Second Lien
Term Loan Agreement, dated as of August 16, 2011 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and U.S. Bank National Association,
as collateral agent (the “Collateral Agent”);

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
and consent to certain departures from the Credit Agreement as described herein;
and

 

WHEREAS, on the terms and subject to the conditions contained herein, the
Borrower and the undersigned Lenders are willing to amend the Credit Agreement
and the undersigned Lenders are willing to consent to certain departures from
the Credit Agreement in accordance with Section 10.2 of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.              Defined Terms.

 

(a)         Capitalized terms used but not defined in this Consent shall have
the meanings ascribed to such terms in the Credit Agreement.  The principles of
interpretation set forth in Section 1.4 of the Credit Agreement shall apply to
the provisions of this Amendment.

 

(b)         Each reference to “hereof’, “hereunder”, “herein” and “hereby” and
each other similar reference contained in the Credit Agreement, each reference
to “this Agreement” or “the Credit Agreement” and each other similar reference
contained in the Agreement or any other Loan Document shall on and after the
Effective Date refer to the Credit Agreement as amended or otherwise modified by
this Amendment.  Any notices, requests, certificates and other instruments
executed and delivered on or after the Effective Date may refer to the Credit
Agreement without making specific reference to this Amendment but nevertheless
all such references shall mean the Credit Agreement as amended or otherwise
modified by this Amendment unless the context otherwise requires.

 

2.     Consents.  In reliance on the representations and warranties set forth in
Section 4 below and subject to the satisfaction of the conditions set forth in
Section 5 below, the parties hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

(a)         Quarterly Financial Statements.  The Borrower is required to deliver
to each Lender, within 45 days after the end of the Fiscal Quarter ending
March 31, 2013, the Borrower’s unaudited consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter
and the related unaudited consolidated and consolidating statements of income
and cash flows and other documents as more fully set forth in Section 5.1(b) of
the Credit Agreement (collectively, the “Quarterly Financials”). Each Lender
hereby agrees that the failure by the Borrower to deliver the Quarterly
Financials when due shall not constitute a Default or an Event of Default so
long as the Quarterly Financials are delivered to the Lenders on or before the
earlier of (i) the date that is thirty (30) days after the date on which the
Borrower delivers its annual audited financial statements for the 2012 Fiscal
Year (as more fully set forth in that certain Consent to Second Lien Term Loan
Agreement dated as of March 18, 2013 and effective as of March 17, 2013, among
the Borrower, PennantPark and the Lenders party thereto) and (ii) July 12,
2013.  Any failure to deliver the Quarterly Financials to the Lenders on or
before the date required pursuant to the immediately preceding sentence shall
constitute an immediate Event of Default.

 

(b)         SEC Covenant.  Each Lender hereby agrees that the filing by Magnum
of its 10-Q for the Fiscal Quarter ending March 31, 2013 with the Commission on
or before July 12, 2013 shall be deemed to be a timely filing in accordance with
Section 2.12(d) of the Credit Agreement.

 

3.     Amendment to Section 7.7(a).  The parties hereto agree that
Section 7.7(a) of the Credit Agreement is hereby amended by inserting the
following proviso at the end of such Section:

 

“; provided that, for the avoidance of doubt, any purchase or other acquisition
by the Borrower or any of its Affiliates of loans made under the First Lien
Credit Agreement shall not constitute a transaction in the ordinary course of
business.”

 

4.     Representations and Warranties.  The Borrower represents and warrants as
of the Effective Date to each Lender that:

 

(a)         The Borrower (i) has the power and authority, and the legal right,
to make, deliver and perform this Amendment and (ii) has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment;

 

(b)         No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
to be obtained by the Borrower in connection with the execution, delivery,
performance, validity or enforceability of this Amendment;

 

(c)         This Amendment (i) has been duly executed and delivered on behalf of
the Borrower and (ii) constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

2

--------------------------------------------------------------------------------


 

(d)         The execution, delivery and performance of this Amendment, the
borrowings under the Credit Agreement in connection herewith, and the use of the
proceeds thereof will not result in a violation of any Requirement of Law or any
Contractual Obligation of the Borrower, and will not result in, or require, the
creation or imposition of any Lien on any of its Properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation (other than the
Liens created by the Collateral Documents);

 

(e)         After giving effect to the consents set forth herein, the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and accurate in all material respects as of the date hereof
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects, and
those representations and warranties that are made as of a specific date, in
which case such representations and warranties shall be true and correct in all
material respects as of such date) with the same force and effect as if such had
been made on and as of the date hereof; and

 

(f)          no Default or Event of Default has occurred and is continuing.

 

5.     Conditions Precedent.  The effectiveness of this Amendment is subject to
the satisfaction of the following conditions (the date of satisfaction of such
conditions, the “Effective Date”):

 

(a)         the Required Lenders having executed and delivered this Amendment;

 

(b)         the Borrower having received consents reasonably satisfactory to
PennantPark with respect to the timing for delivery of the Quarterly Financials
under the First Lien Indebtedness Documents;

 

(c)         PennantPark having received payment of all outstanding expenses
(including expenses of legal counsel) as of the Effective Date; and

 

(d)         the Lenders having received this Amendment duly executed and
delivered by a Responsible Officer of the Borrower.

 

6.     Loan Documents.  This Amendment shall constitute a Loan Document, as such
term is defined in the Credit Agreement.  This Amendment is not intended to nor
shall it be construed to create a novation or accord and satisfaction with
respect to any of the Obligations.

 

7.     Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.     Integration.  This Amendment and the other Loan Documents represent the
entire agreement of the Loan  Parties and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Lender

 

3

--------------------------------------------------------------------------------


 

relative to subject matter hereof not expressly set forth or referred to herein
or in the other Loan Documents.

 

9.     GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.  Survival.  The representations and warranties contained in Section 4 of
this Amendment shall survive the execution and delivery of this Amendment and
the Effective Date.

 

11.  Release.  In consideration of, among other things, the Lenders’ execution
and delivery of this Amendment, to the extent permitted by applicable law, the
Borrower hereby forever agrees and covenants not to sue or prosecute against any
Lender or its affiliates, subsidiaries, shareholders and “controlling persons”
(within the meaning of federal securities laws), and their respective successors
and assigns, and each and all of the officers, directors, partners, employees,
agents, attorneys and other representatives of each of the foregoing in their
respective capacities as such (collectively, the “Releasees” and each a
“Releasee”) and hereby forever waives, releases and discharges, to the fullest
extent permitted by law, each Releasee from any and all claims, actions, suits,
demands, controversies, trespasses, judgments, costs or expenses whatsoever that
the Borrower now has or hereafter may have of whatsoever nature and kind, which
are actually known to a Responsible Officer of the Borrower, whether arising at
law or in equity, against the Releasees, based in whole or in part on facts
arising on or prior to the Effective Date, that relate to, arise out of or
otherwise are in connection with: (i) any or all of the Loan Documents or
transactions contemplated thereby or any actions or omissions in connection
therewith or (ii) any aspect of the dealings or relationships between or among
the Borrower and the other Loan Parties, on the one hand, and any or all of the
Lenders, on the other hand, relating to any or all of the Loan Documents or
transactions contemplated thereby.

 

12.  Ratification; No Other Amendments; No Waiver.  Except as expressly modified
hereby, the Credit Agreement and each other Loan Document are each hereby
ratified and confirmed by the parties hereto and remain in full force and effect
in accordance with the respective terms thereof.  Other than as otherwise
expressly provided herein, this Amendment shall not be deemed to operate as an
amendment or waiver of, or to prejudice, any right, power, privilege or remedy
of any Lender, the Collateral Agent or any other Indemnitee under the Agreement
or any of the other Loan Documents, nor shall the entering into of this
Amendment preclude any such Person from refusing to enter into any further
amendments with respect to the Agreement or any of the other Loan Documents. 
Other than as expressly provided herein, this Amendment shall not constitute a
waiver of compliance with any covenant or other provision in the Agreement or
any other Loan Document or of the occurrence or continuance of any present or
future Default or Event of Default.

 

13.  Headings.  The section headings contained in this Amendment are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Amendment.

 

4

--------------------------------------------------------------------------------


 

14.  Amendments.  This Amendment may not be amended or modified except in the
manner specified for an amendment of or modification to the Credit Agreement in
Section 10.2 of the Credit Agreement.

 

[Signature Pages  to Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

 

EUREKA HUNTER PIPELINE, LLC

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

Name:

Ronald D. Ormand

 

Title:

EVP & Treasurer

 

[SIGNATURE PAGE TO CONSENT AND FOURTH AMENDMENT TO SECOND LIEN TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PENNANTPARK INVESTMENT CORPORATION

 

as a Lender

 

 

 

 

 

By:

/s/ Arthur H. Penn

 

Name:

Arthur H. Penn

 

Title:

Chief Executive Officer of PennantPark Investment Corporation

 

 

 

 

 

 

PENNANTPARK SBIC LP

 

as a Lender

 

 

 

 

 

By:

/s/ Arthur H. Penn

 

Name:

Arthur H. Penn

 

Title:

Manager of PennantPark SBIC GP, LLC,

 

 

General Partner of PennantPark SBIC LP

 

[SIGNATURE PAGE TO CONSENT AND FOURTH AMENDMENT TO SECOND LIEN TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------